Title: John Adams to Abigail Adams, 3 November 1777
From: Adams, John
To: Adams, Abigail


     
      My dearest Friend
      York Town November 3. 1777
     
     This Moment I received your favour of Octr. 6. by Mr. Niles.—I am as well as can be expected.
     We have no News, but such as is old to you.
     I congratulate you on the great and glorious Events in the northern Department. Congress have ordered a Thanksgiving, and have done great Honour to the Officers.
     We shall finish the Confederation in a few days.
    